DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Park failed to teach “the intermediate part and the connector body together forming an external annular groove” because on the bottom of Park’s Fig.1, the spacer 80 does not participate in the formation of the groove, the O-ring 152 has no contact with space member 80, and spacer member 80 is spaced apart from the groove.
Examiner respectfully disagrees. First, claim 1 does not require a direct contact between the gasket and the intermediate part (spacer member 80 in Park), therefore 
Regarding Applicant’s argument that one skilled in the art would not have had a reasonable expectation of success to have modified Park as alleged because the spacer member 80 cannot form the groove for receiving the O-ring 152 in Park.
Examiner respectfully disagrees. As explained above, the groove in Park is formed by the spacer member 80, the fitting member 14 and the connector 16.
Regarding Applicant’s argument that Frackleton failed to teach the intermediate part and the connector body together forming an external annular groove.
Examiner respectfully disagrees. As explained above, Park teaches the groove is formed by the spacer member 80, the fitting member 14 and the connector 16.
Regarding Applicant’s argument that Frackleton failed to teach “the connector body and the intermediate part comprise nesting members, on faces opposite the intermediate part and the connector body respectively”.
Examiner respectfully disagrees. As shown in Figs. 1, 5 and 14-15 of Frackleton, the connector body (12) has nesting members 12c, 12d, 12e and 12f, the intermediate part (24) has nesting members 24h, 24k and 24m, and the nesting members are on the connector body (12) and the intermediate part (24) respectively.
Regarding Applicant’s argument with respect to claim 6, Examiner noticed that the term “the peripheral flange” in claim 6 lacks antecedent basis, it appears claim 6 should depend on both claims 4 and 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the intermediate part comprises nesting members, on faces opposite the intermediate part and the connector body respectively” is indefinite. How could the intermediate part have nesting members on the connector body? It appears both the connector body and the intermediate part comprise nesting members.
Claim 6 recites the limitation "the peripheral flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 5315877) in view of Sasaki et al. (U.S. Patent No. 6176137) and Frackelton et al. (U.S. Patent No. 6487911).
	Regarding claim 1, Park teaches (As best understood by the Examiner) a device for measuring a physical parameter of a fluid of a circuit of a motor vehicle, the device comprising: a case body comprising a base body (Figs. 1-3, 14) and a connector body (Figs. 1-3, 16) for electrical coupling with an external electrical circuit (Column 4, lines 26-41), the connector body and the base body being assembled to delimit together an internal housing of the case body (As shown in Figs. 1-3); a detection element (Figs. 1-3, 40) for detecting the physical parameter, the detection element delimiting a first face (Figs. 1-3, 44) for measuring the parameter and a second face (Figs. 1-3, 42) for electrical connection with the connector body; an intermediate part (Fig.3, 80) for positioning the detection element within the internal housing, the intermediate part comprising a transverse space for receiving the detection element and being configured to be entirely housed inside a cavity of the base body (Column 6, lines 10-36); and an annular environment gasket (Figs. 1-3, 152) sealing the internal housing with respect to an external environment (Column 8, lines 7-29), wherein the intermediate part (Fig.3, 80) and the connector body (Figs. 1-3, 16) are shaped to cooperate by nesting in order to position the intermediate part relative to the connector body, the intermediate part and the connector body together forming an external annular groove (Figs. 1-3, groove 
	Park is silent about the external annular groove having a U-shaped cross-section that is radially and outwardly open to receive the annular environment gasket, and wherein the connector body comprise nesting members, on faces opposite the intermediate part and the connector body respectively, the nesting members of the connector body and the intermediate part having a complementary shape and being formed by a succession of protruding and recessed portions offset relative to those of the opposite face.
Sasaki teaches the intermediate part (Fig.2, 30) and the connector body (Fig.2, 74/70) together forming an external annular groove (Fig.2, 77), the external annular groove (Fig.2, 77) having a U-shaped cross-section that is radially and outwardly open (As shown in Fig.2, the external annular groove 77 is formed by the intermediate part 30 and the connector body 74/70, and it has a U-shaped cross-section that is radially and outwardly open) to receive the annular environment gasket (Fig.2, 95b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Park’s external annular groove to have a U-shaped cross-section that is radially and outwardly open to receive Park’s annular environment gasket because it would provide a better sealing to prevent water or moisture from entering the internal space of Park’s sensor.

Frackelton teaches wherein the intermediate part (Fig.1, 24) comprise nesting members (Figs. 1, 5 and 14-15, “24h, 24m and 12e”), on faces opposite the intermediate part  (Fig.1, 24) and the connector body (Fig.1, 12) respectively, the nesting members of the connector body and the intermediate part having a complementary shape and being formed by a succession of protruding and recessed portions offset relative to those of the opposite face (As shown in Figs. 1, 5 and 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Park’s intermediate part 80 with Frackelton’s cover 24 because it would provide a better connection between Park’s base body 14 and connector body 16, also it would better secure Park’s sensor module 40.
Regarding claim 3, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Frackelton further teaches wherein the nesting members (Figs. 1, 5 and 14-15, “24h and 24m”) of the intermediate part are disposed around the transverse space (Fig.1, 18).
Regarding claim 4, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Park further teaches wherein the connector body (Fig.1, 16) comprises a front wall for closing the base body and a peripheral lateral 
Regarding claim 5, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Frackelton further teaches wherein the intermediate part (Fig.1, 24) is generally shaped like a plate having a main plate, and the intermediate part is provided with a peripheral flange that is raised with respect to the main plane of the plate, the peripheral flange delimiting a central portion of the intermediate part inside which the transverse space extends (As shown in Figs. 1, 5 and 14-15).
Regarding claim 8, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Park further teaches wherein the detection element comprises a wafer-like shaped support (Figs. 1-3, 42), and the intermediate part has a central portion with a thickness that corresponds to a thickness of the wafer-like shaped support (As shown in Figs. 1-3).
Regarding claim 9, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Park further teaches wherein the connector body (Figs. 1-3, 16) comprises an electrical coupling endpiece (Figs. 1-3, 30) extending axially in protrusion.
Regarding claim 10, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Park further teaches wherein the intermediate 
Regarding claim 11, the combination of Park, Sasaki and Frackelton teaches all the features of claim 10 as outlined above, Park further teaches wherein the intermediate part is generally shaped like a plate having a main plane, and the intermediate part is provided with a peripheral flange that is raised with respect to the main plane of the plate, and the intermediate part comprises at least one rib on a peripheral outer wall of the peripheral flange, the at least one rib capable of cooperating by friction with a lateral inner wall of the base body so that the intermediate part is forcibly mounted inside the base body (Column 6, line 57 to column 7, line 15).
Regarding claim 12, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Park further teaches wherein the base body is provided with a peripheral lateral wall and the connector body being provided with a lateral wall on an external periphery thereof, the peripheral lateral wall of the base body retaining the connector body by crimping an end edge of the lateral wall of the connector body (Fig.1, 142 and column 8, lines 7-29).
Regarding claim 13, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Park further teaches wherein the detection element has a rectangular, square or cylindrical general shape (As shown in Fig.3).
Regarding claim 14, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Park further teaches wherein the intermediate part is made of a thermoplastic material (Column 6, lines 10-36).

Regarding claim 16, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Park further teaches wherein the immersion sleeve (Fig.1, 102) extends on a border of the transverse space (As shown in Fig.1).
Regarding claim 17, the combination of Park, Sasaki and Frackelton teaches all the features of claim 1 as outlined above, Park further teaches at least one further fluid sealing gasket (Fig.1, 76), the base body comprising a fluid measuring chamber and a bottom provided with an opening (Fig.1, 28) for communicating with the fluid measuring chamber, wherein the bottom of the base body is provided with a step that delimits a location for receiving the fluid sealing gasket (As shown in Fig.1).
Regarding claim 18, the combination of Park, Sasaki and Frackelton teaches all the features of claim 5 as outlined above, Frackelton further teaches wherein, in a nested position, the peripheral flange of the intermediate part has an end face which is configured to extend opposite to the internal shoulder and which delimits another lateral wall of the external annular groove (As shown in Figs. 1, 5 and 14-15).

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action 
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of dependent claim 6 is the inclusion of the specific limitations of " wherein, in a nested position, the peripheral flange of the intermediate part has an end face which is configured to extend opposite to the internal shoulder and which delimits another lateral wall of the external annular groove”, in combination of with all other recited associated elements in a device for measuring a physical parameter of a fluid of a circuit of a motor vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861